                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JOENELLIE MARTINEZ,

                                                 JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         18-cv-246-jdp
v.

DAVID MAHONEY,

      Defendant.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.

           /s/                                               10/12/2018

           Peter Oppeneer, Clerk of Court                         Date
